PER CURIAM:
The claimant and respondent, by counsel, have filed a written stipulation in this claim which reveals the following: that the respondent, on August 30, 1977, owned and maintained a one-lane bridge, No. 20-45-5.20, over Little Sandy Creek on State Route 45 near Elkview in Kanawha County; that on the above-mentioned date the claimant, while exercising due care, drove his vehicle upon the bridge, and the vehicle ran over a loose piece of sheet metal which had been negligently installed by respondent’s employees; that as a result, the claimant’s vehicle sustained damage to the extent of $99.98; that $49.98 was paid to claimant by his collision carrier, and the remaining $50.00 of the damage was paid by the claimant.
Believing that liability exists and that the damages are reasonable, an award is hereby made to claimant in the amount of $50.00.
Award of $50.00.